In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-19-00241-CV

RICHARD WYLIE JR.; KSW CPA, P.C.;         §   On Appeal from the 141st District Court
HMSW CPA, P.L.L.C.; AND CHEREE
BISHOP, Appellants

                                          §   of Tarrant County (141-255831-11)


V.
                                          §   December 31, 2020



DAN SIMMONS, Appellee                     §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed and rendered in part, reversed and remanded in part, and

affirmed in part.
        We reverse the part of the trial court’s judgment ordering that Dan Simmons

recover actual damages, taxable court costs, and pre- and postjudgment interest from

Richard Wylie Jr.; KSW CPA, P.C.; HMSW CPA, P.L.L.C.; and Cheree Bishop, jointly

and severally, and we render judgment ordering that

           • Simmons take nothing from HMSW;

           • Simmons recover from Wylie, KSW, and Bishop, jointly and severally:

              (1) $26,412.20 in actual damages; (2) $9,899.15 in prejudgment interest;

              and (3) postjudgment interest on $26,412.20 at the rate of 5% per year

              compounded annually from April 4, 2019, until such amount is paid in

              full;

           • Simmons recover from Wylie and Bishop, jointly and severally:

              (1) $758,528.57 in actual damages; (2) $69,202.74 in prejudgment

              interest; and (3) postjudgment interest on $758,528.57 at the rate of 15%

              per year compounded annually from April 4, 2019, until such amount is

              paid in full; and

           • Simmons recover taxable court costs from Wylie, KSW, and Bishop,

              jointly and severally.

        We also reverse the part of the trial court’s judgment awarding Simmons

attorney’s fees, and we remand the case to the trial court for a new trial on attorney’s

fees.
We affirm the rest of the trial court’s judgment.

We further order that each party pay its own appellate costs.


                                SECOND DISTRICT COURT OF APPEALS


                                By _/s/ Elizabeth Kerr__________________
                                   Justice Elizabeth Kerr